Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed May 11, 2022 have been entered. Accordingly, claims 1-6 and 8 are currently pending and have been examined. The Examiner acknowledges the amendments of claim 1. Claim 7 is cancelled by applicant. The previous 102 and 103 rejections have been modified due to amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. The action is Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over (US Pub. No. 2012/0204394) in view of Oymaian (US Patent No. 8,567,029)
Regarding claim 1, Wieland discloses: a steering wheel cover manipulating device (Figures 1-3 element 10) comprising a bar (element 30), the bar being flat (see figures 1-3), the bar being arcuate proximate to a first end (element 80) thereof defining a linear section (Detail A) of the bar and a tool head (element 50), the tool head being substantially semicircularly shaped when viewed from a respective opposed side of the bar (see figure 2), wherein the linear section is configured for grasping in a hand of a user (see paragraph 0076), positioning the user for positioning the tool head between a steering wheel cover and the steering wheel, wherein the tool head is configured for sliding along an interface of the steering wheel cover and the steering wheel for facilitating installation and removal of the steering wheel cover (Giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II)).

    PNG
    media_image1.png
    506
    872
    media_image1.png
    Greyscale

However, Wieland discloses the head portion being substantially semicircularly shaped, but does not explicitly discloses that the tool head is substantially complementary to a cross-sectional segment of a steering wheel and the bar having a pair of cutouts extending thereinto, each cutout extending arcuately into a respective opposed side of the bar within the linear section and proximate to the tool head, wherein the cutouts are configured for engaging a lip of the steering wheel cover when the tool head is positioned between the steering wheel cover and the steering wheel.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wieland to provide the head portion being substantially semicircularly shaped, but does not explicitly discloses that the tool head is substantially complementary to a cross-sectional segment of a steering wheel, since a change in shape of an element involves only routine skill in the art. Doing so would provide a secure fit between both components and prevent the tool or steering wheel from being damaged during operations. (See MPEP 2144.04 (IV)(B))
However, Wieland modified appears to be silent wherein the bar having a pair of cutouts extending thereinto, each cutout extending arcuately into a respective opposed side of the bar within the linear section and proximate to the tool head, wherein the cutouts are configured for engaging a lip of the steering wheel cover when the tool head is positioned between the steering wheel cover and the steering wheel.
Oymaian teaches it was known in the art to have a manipulating device (Figures 1-7 element 10) comprising a bar (element 30), and the bar having a pair of cutouts (elements 40/50) extending thereinto, each cutout extending arcuately (see col. 4, ll. 4-27) into a respective opposed side of the bar within the linear section (see figure 1) and proximate to the tool head (element 30), wherein the cutouts are configured for engaging a lip of the steering wheel cover when the tool head is positioned between the steering wheel cover and the steering wheel (Giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wieland with the teachings of Oymaian to provide the bar having a pair of cutouts extending thereinto, each cutout extending arcuately into a respective opposed side of the bar within the linear section and proximate to the tool head, wherein the cutouts are configured for engaging a lip of the steering wheel cover when the tool head is positioned between the steering wheel cover and the steering wheel. Doing so provides additional points of engagements wherein the user can engage different parts of the work piece at desired locations without the need of additional tools, thus enhancing the capabilities of the device. 
Regarding claim 2, Wieland modified discloses: the steering wheel cover manipulating device of claim 1, further including an imaginary line (Line X-X) extending between the first end and a junction (Detail A) of the linear section and the tool head, the imaginary line being transverse to the linear section (see annotated figure below).

    PNG
    media_image2.png
    274
    872
    media_image2.png
    Greyscale

Regarding claim 3, Wieland modified discloses all the elements as claimed in claims 1-2, but appears to be silent the steering wheel cover manipulating device of claim 2, wherein the imaginary line is at forty five degrees to the linear section.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wieland to provide wherein the imaginary line is at forty five degrees to the linear section, since such a modification would involve a mere change in the size of a component. Doing so provides an angled tool head having an imaginary line is at forty five degrees to the linear section in order to provide a fulcrum that allows leverage to be transmitted through the fulcrum resting on the work piece thus allowing the user to install/remove the work piece with ease during use. (See MPEP 2144.04 (IV)(A))
Regarding claim 4, Wieland modified discloses: the steering wheel cover manipulating device of claim 1, further including a handle (element 20) engaged to and extending from a second end (element 70) of the bar, wherein the handle is configured for grasping in the hand of the user (see paragraph 0076), positioning the user for manipulating the steering wheel cover (Giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention.).
Regarding claim 5, Wieland modified discloses: the steering wheel cover manipulating device of claim 4, wherein the handle comprises a rod (Detail A), each of a plurality of indentations (elements 110A/B) extends arcuately (see figures 1 and 3), wherein the indentations are configured for positioning digits of the hand of the user for enhancing a grasp upon the handle (see paragraph 0076).

    PNG
    media_image3.png
    349
    829
    media_image3.png
    Greyscale

However, Wieland modified discloses that the plurality of indentations extend on the sides of the rod and does not explicitly discloses that the plurality of indentations extends arcuately into a lower face of the rod.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wieland to provide the plurality of indentations extends arcuately into a lower face of the rod, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be to provide the plurality of indentations at a lower face of the rod in order to provide the user with added grip and to prevent the tool from slipping out of the user’s hand in use. (See MPEP 2144.04 (VI)(C))
Regarding claim 6, Wieland modified discloses: the steering wheel cover manipulating device of claim 5, wherein the rod extends colinearly with the linear section of the bar (see annotated figure above).
Regarding claim 8, Wieland discloses: a steering wheel cover manipulating device (Figures 1-3 element 10) comprising a bar (element 30), the bar being flat (see figures 1-3), the bar being arcuate proximate to a first end (element 80) thereof defining a linear section (Detail A) of the bar and a tool head (element 50), the tool head being substantially semicircularly shaped when viewed from a respective opposed side of the bar (see figure 2), wherein the linear section is configured for grasping in a hand of a user (see paragraph 0076), positioning the user for positioning the tool head between a steering wheel cover and the steering wheel, wherein the tool head is configured for sliding along an interface of the steering wheel cover and the steering wheel for facilitating installation and removal of the steering wheel cover (Giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II)), an imaginary line (Line X-X) extends between the first end and a junction (Detail A) of the linear section and the tool head, the imaginary line being transverse to the linear section (see annotated figure below); a handle (element 20) engaged to and extending from a second end (element 70) of the bar, wherein the handle is configured for grasping in the hand of the user (see paragraph 0076), positioning the user for manipulating the steering wheel cover (Giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention.), the handle comprising a rod (Detail A), each of a plurality of indentations (elements 110A/B) extends arcuately (see figures 1 and 3), wherein the indentations are configured for positioning digits of the hand of the user for enhancing a grasp upon the handle (see paragraph 0076), and the rod extending colinearly with the linear section of the bar (see annotated figure below).

    PNG
    media_image1.png
    506
    872
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    274
    872
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    349
    829
    media_image3.png
    Greyscale


However, Wieland discloses the head portion being substantially semicircularly shaped, but does not explicitly discloses that the tool head is substantially complementary to a cross-sectional segment of a steering wheel, the imaginary line is at forty five degrees to the linear section, the plurality of indentations extends arcuately into a lower face of the rod and the bar having a pair of cutouts extending thereinto, each cutout extending arcuately into a respective opposed side of the bar within the linear section and proximate to the tool head, wherein the cutouts are configured for engaging a lip of the steering wheel cover when the tool head is positioned between the steering wheel cover and the steering wheel.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wieland to provide the head portion being substantially semicircularly shaped, but does not explicitly discloses that the tool head is substantially complementary to a cross-sectional segment of a steering wheel, since a change in shape of an element involves only routine skill in the art. Doing so would provide a secure fit between both components and prevent the tool or steering wheel from being damaged during operations. (See MPEP 2144.04 (IV)(B))
However, Wieland modified appears to be silent wherein the imaginary line is at forty five degrees to the linear section, the plurality of indentations extends arcuately into a lower face of the rod and the bar having a pair of cutouts extending thereinto, each cutout extending arcuately into a respective opposed side of the bar within the linear section and proximate to the tool head, wherein the cutouts are configured for engaging a lip of the steering wheel cover when the tool head is positioned between the steering wheel cover and the steering wheel.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wieland to provide wherein the imaginary line is at forty five degrees to the linear section, since such a modification would involve a mere change in the size of a component. Doing so provides an angled tool head having an imaginary line is at forty five degrees to the linear section in order to provide a fulcrum that allows leverage to be transmitted through the fulcrum resting on the work piece thus allowing the user to install/remove the work piece with ease during use. (See MPEP 2144.04 (IV)(A))
However, Wieland modified appears to be silent wherein the plurality of indentations extends arcuately into a lower face of the rod and the bar having a pair of cutouts extending thereinto, each cutout extending arcuately into a respective opposed side of the bar within the linear section and proximate to the tool head, wherein the cutouts are configured for engaging a lip of the steering wheel cover when the tool head is positioned between the steering wheel cover and the steering wheel.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wieland to provide the plurality of indentations extends arcuately into a lower face of the rod, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be to provide the plurality of indentations at a lower face of the rod in order to provide the user with added grip and to prevent the tool from slipping out of the user’s hand in use. (See MPEP 2144.04 (VI)(C))
However, Wieland modified appears to be silent wherein the bar having a pair of cutouts extending thereinto, each cutout extending arcuately into a respective opposed side of the bar within the linear section and proximate to the tool head, wherein the cutouts are configured for engaging a lip of the steering wheel cover when the tool head is positioned between the steering wheel cover and the steering wheel.
Oymaian teaches it was known in the art to have a manipulating device (Figures 1-7 element 10) comprising a bar (element 30), further including the bar having a pair of cutouts (elements 40/50) extending thereinto, each cutout extending arcuately (see col. 4, ll. 4-27) into a respective opposed side of the bar within the linear section (see figure 1) and proximate to the tool head (element 30), wherein the cutouts are configured for engaging a lip of the steering wheel cover when the tool head is positioned between the steering wheel cover and the steering wheel (Giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wieland with the teachings of Oymaian to provide further including the bar having a pair of cutouts extending thereinto, each cutout extending arcuately into a respective opposed side of the bar within the linear section and proximate to the tool head, wherein the cutouts are configured for engaging a lip of the steering wheel cover when the tool head is positioned between the steering wheel cover and the steering wheel. Doing so provides additional points of engagements wherein the user can engage different parts of the work piece at desired locations without the need of additional tools, thus enhancing the capabilities of the device. 

Response to Arguments
Applicant's arguments filed 05/11/2022 have been fully considered but they are not persuasive. 
On page 5 of the “Remarks”, applicant argues claim 1 is not obvious in view of the collective teaching of the cited references. Claim 1 requires opposed cutouts to engage a structural element of a steering wheel when the tool head is in a particular position between the steering wheel cover and the steering wheel. This is not a mere statement of intended use but structural interaction capability which cannot be found in the cited references, neither of which discloses, teaches, suggests, or contemplates the function of the present invention. The opposed cutouts of Oymaian have nothing whatsoever to do with the structure and function of the claimed invention such that there is no way one of ordinary skill in the art could find modification of Wieland in view of Oymaian obvious.
The examiner respectfully disagrees. As stated in the rejection above and MPEP 2114 (II), giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Giving that the prior art discloses the structure and the claim does not provide any additional structure that differentiates the device from the prior art in order to perform the claim function, the prior art would be capable of performing the claim function. Furthermore, applicant has not provided evidence showing how the prior art would not be capable of performing the recited claim function (See MPEP 716.01 (c)), thus the arguments have been found to be unpersuasive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        06/08/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723